Exhibit15.1 August 8, Bois d'Arc Energy, Inc. ChaseTower 600 Travis, Suite 5200 Houston, TX77002 Shareholders and Board of Directors Bois d'Arc Energy, Inc. We are aware of the incorporation by reference in the Registration Statement No. 333-127744 filed on Form S-8 of Bois d'Arc Energy, Inc. and in the Registration Statement filed on Form S-4 (No. 333-151509) of Stone Energy Corporation for the registration of 11,347,000 shares of its common stock and in the related joint proxy statement of our report dated August 8, 2008relating to the unaudited consolidated interim financial statements of Bois d'Arc Energy, Inc. that are included in its Form 10-Q for the quarter ended June 30, /s/ Ernst & Young LLP Dallas, Texas
